FILED
                             NOT FOR PUBLICATION                             MAY 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LILIA CHIRINKINA,                                 Nos. 08-75207
                                                       09-72551
               Petitioner,
                                                  Agency No. A075-729-501
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Lilia Chirinkina, a native and citizen of Uzbekistan, petitions for review of

the Board of Immigration Appeals’ (“BIA”) orders denying her motion to reopen

removal proceedings (No. 08-75207), and denying her motion to reconsider

(No. 09-72551). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen and of a motion to

reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in

part and dismiss in part the consolidated petitions for review.

      The BIA did not abuse its discretion in denying Chirinkina’s motion to

reopen as untimely where the motion was filed nearly one-and-a-half years after

the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Chirinkina failed to

demonstrate materially changed circumstances in Uzbekistan to qualify for the

regulatory exception to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi

v. Holder, 597 F.3d 983, 989-90 (9th Cir. 2010); Toufighi v. Mukasey, 538 F.3d
988, 996 (9th Cir. 2008) (requiring movant to produce material evidence that

conditions in country of nationality had changed).

      In addition, the BIA did not abuse its discretion in denying Chirinkina’s

motion to reconsider, see 8 C.F.R. § 1003.2(b)(1), or in construing the motion to

reconsider as a motion to reopen and denying it as untimely and number barred,

see 8 C.F.R. § 1003.2(c)(2); Toufighi, 538 F.3d at 996.

      Finally, we lack jurisdiction over any challenge Chirinkina makes to the

BIA’s 2007 order affirming the immigration judge’s decision finding her not

credible, because Chirinkina failed to file a timely petition for review as to that

order. See Toufighi, 538 F.3d at 995.


                                           2                                     08-75207
     No. 08-75207: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

     No. 09-72551: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.




                               3                         08-75207